Case: 21-1878   Document: 38     Page: 1   Filed: 07/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   JULIA M. BURNS,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-1878
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5946, Judge Michael P. Allen.
                 ______________________

                 Decided: July 22, 2022
                 ______________________

    KENNETH DOJAQUEZ, Carpenter Chartered, Topeka,
 KS, argued for claimant-appellant.

     MATTHEW JUDE CARHART, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for respondent-appellee.
 Also represented by BRIAN M. BOYNTON, ERIC P. BRUSKIN,
 BORISLAV KUSHNIR, PATRICIA M. MCCARTHY; BRIAN D.
 GRIFFIN, EVAN SCOTT GRANT, Office of General Counsel,
Case: 21-1878    Document: 38      Page: 2    Filed: 07/22/2022




 2                                      BURNS   v. MCDONOUGH



 United States Department of Veterans Affairs, Washing-
 ton, DC.
                ______________________

  Before STOLL, SCHALL, and CUNNINGHAM, Circuit Judges.
 SCHALL, Circuit Judge.
                          DECISION
     Julia M. Burns is the surviving spouse of Willie J.
 Burns, a veteran. She appeals the January 22, 2021 deci-
 sion of the United States Court of Appeals for Veterans
 Claims (“Veterans Court”) in Burns v. Tran, No. 19-5946,
 2021 WL 222260 (Vet. App. Jan. 22, 2021). In that deci-
 sion, the Veterans Court affirmed the May 10, 2019 deci-
 sion of the Board of Veterans’ Appeals (“Board”) that
 denied Mrs. Burns’s motion to revise on the basis of clear
 and unmistakable error (“CUE”) a December 2012 rating
 decision that granted an effective date of May 4, 2011, but
 no earlier, for the award of service connection for the cause
 of her husband’s death. J.A. 31. For the reasons set forth
 below, we dismiss for lack of jurisdiction.
                          DISCUSSION
                               I
     Mr. Burns served in the United States Army from Jan-
 uary of 1971 to April of 1972. His time in the Army in-
 cluded service in the Republic of Vietnam (“Vietnam”).
 Burns, 2021 WL 222260, at *1. On November 18, 2000, Mr.
 Burns died of a myocardial infarction. Within a year of her
 husband’s death, Mrs. Burns requested that the Depart-
 ment of Veterans Affairs (“VA”) provide her with a flag for
 his burial. J.A. 31.
     In March of 2010, the VA proposed revisions to the reg-
 ulation governing presumptive service connection for dis-
 eases associated with exposure to herbicides. 75 Fed. Reg.
 14,391 (Mar. 25, 2010). Relevant to this case, the Secretary
Case: 21-1878    Document: 38     Page: 3    Filed: 07/22/2022




 BURNS   v. MCDONOUGH                                      3



 of Veterans Affairs determined that myocardial infarction
 should be presumptively service connected to service in Vi-
 etnam, where the United States used the herbicidal Agent
 Orange. Id. at 14,392–93, 14,401. These proposed revi-
 sions went into effect on August 31, 2010. 75 Fed. Reg.
 53,202, 53,216 (Aug. 31, 2010) (Final Rule); see 38 C.F.R.
 § 3.309(e) (2010). 1
     Following this regulatory change, in May of 2012, Mrs.
 Burns submitted a claim to the VA for dependency and in-
 demnity compensation (“DIC”) benefits based upon the fact
 that Mr. Burns had served in Vietnam and had died of a
 myocardial infarction. J.A. 11–18.
      In a decision dated December 13, 2012, the VA regional
 office (“RO”) granted service connection due to the pre-
 sumption of Mr. Burns having been exposed to Agent Or-
 ange. Id. at 19–20. Pursuant to 38 C.F.R. § 3.114(a)(3),
 the RO assigned an effective date of May 4, 2011, which
 was one year prior to the receipt of Mrs. Burns’s claim. Id.
 at 21. Mrs. Burns did not appeal the RO’s decision, and it
 became final. Id. at 34.
     In February of 2017, Mrs. Burns moved to revise the
 December 2012 rating decision on the basis of CUE. Id. at
 23–24. In this motion, which was made before the RO, Mrs.
 Burns argued that her request for a burial flag put the VA
 on notice that Mr. Burns had died and that 38 C.F.R.
 § 3.150(b) required the VA to send her an application for




    1    The Agent Orange Act, 38 U.S.C. § 1116, grants a
 presumption of service connection for veterans who served
 in Vietnam and who suffer from certain diseases. Section
 3.309(e) of 38 C.F.R. provides the list of diseases “associ-
 ated with exposure to certain herbicide agents” that are
 subject to presumptive service connection if certain other
 requirements are met. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).
Case: 21-1878    Document: 38     Page: 4    Filed: 07/22/2022




 4                                     BURNS   v. MCDONOUGH



 DIC benefits. Id. 2 Mrs. Burns contended that she filed an
 informal claim for survivor benefits when she notified the
 VA of her husband’s death. Id. at 24. Consequently, she
 claimed, she was entitled to an effective date of November
 19, 2000, the day after her husband’s death, for her DIC
 benefits. Id. On April 25, 2017, the RO denied Mrs.
 Burns’s CUE motion. Id. at 43–44.
     By separate letter dated September 14, 2017, Mrs.
 Burns requested “that the entire paper claims file in th[e]
 case be made available for [her attorney] to review in per-
 son.” Id. at 25. On March 15, 2018, the VA notified Mrs.
 Burns’s attorney that the folder relating to her claim was
 sent to the VA’s Records Management Center in 2012, but
 that the folder had been destroyed. Id. at 26. The VA fur-
 ther stated that the records remained available electroni-
 cally. Id. In the meantime, Mrs. Burns had appealed the
 denial of her CUE motion to the Board. Id. at 45.
      By Order dated May 10, 2019, the Board denied Mrs.
 Burns entitlement to an effective date earlier than May 4,
 2011, for the grant of service connection for Mr. Burns’s
 death. Id. at 31–39. The Board observed that 38 C.F.R.
 § 3.150(b) only requires the VA to forward an application
 for benefits to dependents who have “apparent entitle-
 ment” to such benefits. Id. at 33. The Board determined
 that, in 2000, when she requested a burial flag, Mrs. Burns
 did not have “apparent entitlement” for two reasons. First,
 she could not have had apparent entitlement based upon
 benefits being received by Mr. Burns because prior to his
 death Mr. Burns “was not service connected for any disa-
 bilities.” Id. at 36. Second, Mrs. Burns could not have had


     2   38 C.F.R. § 3.150(b) provides that, “[u]pon receipt
 of notice of death of a veteran, the appropriate application
 form will be forwarded for execution by or on behalf of any
 dependent who has apparent entitlement to pension, com-
 pensation, or dependency and indemnity compensation.”
Case: 21-1878     Document: 38      Page: 5   Filed: 07/22/2022




 BURNS   v. MCDONOUGH                                        5



 apparent entitlement to benefits based upon presumptive
 exposure to Agent Orange because myocardial infarction,
 Mr. Burns’s cause of death, was not added to 38 C.F.R.
 § 3.309(e) until 2010, approximately nine years after Mrs.
 Burns notified the VA of her husband’s death. J.A. 37. Ac-
 cordingly, the Board concluded that the RO did not commit
 CUE when it assigned an effective date of May 4, 2011, for
 Mrs. Burns’s entitlement to DIC benefits. Id.
      As noted, in its decision dated January 22, 2021, the
 Veterans Court affirmed the decision of the Board. Burns,
 2021 WL 222260, at *3. In its decision, however, the court
 took an approach different from that followed by the Board.
 The court started from the premise that a violation of the
 VA’s duty to assist cannot constitute CUE. Id. at *2 & n.17
 (citing Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir.
 2002) (en banc)). The court then held that 38 C.F.R.
 § 3.150(b) “imposes a duty-to-assist requirement on VA to
 forward the appropriate forms to dependents with appar-
 ent entitlement.” Id. at *3 (internal quotation marks and
 citation omitted). Because violations of the duty to assist
 cannot constitute CUE, the Veterans Court concluded that
 an alleged violation of § 3.150(b) likewise could not consti-
 tute CUE. Id. The court stated that it did not need to reach
 the question of Mrs. Burns’s “apparent entitlement” to ben-
 efits under the regulation. Id. Nevertheless, the court ex-
 pressed approval of the Board’s decision on this point. Id.
 Following the decision of the Veterans Court, Mrs. Burns
 timely appealed.
                               II
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. 38 U.S.C. § 7292. We have
 jurisdiction to decide an appeal insofar as it presents a
 challenge to the court’s decision regarding a rule of law, in-
 cluding a decision about the interpretation or validity of
 any statute or regulation. Id. at § 7292(a), (d)(1). However,
 we lack jurisdiction to entertain a challenge to a factual
Case: 21-1878     Document: 38      Page: 6   Filed: 07/22/2022




 6                                       BURNS   v. MCDONOUGH



 determination or a challenge to the application of a law or
 regulation to the facts of a particular case where, as here,
 the appeal presents no constitutional issue.         Id. at
 § 7292(d)(2).
                              III
      On appeal, Mrs. Burns makes two arguments. Her
 first argument is that the Veterans Court erred in holding
 that § 3.150(b) is a duty-to-assist regulation. According to
 Mrs. Burns, the duty-to-assist doctrine focuses on the VA’s
 obligation to obtain evidence, which does not exist until an
 application for benefits is filed. Appellant’s Br. 7, 9–11.3
 Second, Mrs. Burns turns to the requirement in § 3.150(b)
 that the surviving spouse “ha[ve] apparent entitlement to
 [benefits].” Id. at 15–16. Citing the fact that records relat-
 ing to her claim were destroyed, Mrs. Burns asks us to in-
 voke the doctrine of spoliation, see Residential Funding
 Corp. v. DeGeorge Financial Corp., 306 F.3d 99, 107 (2d
 Cir. 2002); Silvestri v. General Motors Corp., 271 F.3d 583,
 590 (4th Cir. 2001), and impose upon the VA an adverse
 inference as to what the destroyed records would demon-
 strate:
     The willful destruction of Mr. Burns’ records pre-
     vents Mrs. Burns from meeting any standard, no
     matter how narrow or broad, to demonstrate that
     she had an “apparent entitlement” to benefits. In
     keeping with the pro-veteran nature of this bene-
     fits scheme, and the Court’s important interest in
     controlling the judicial process, it would be appro-
     priate in this case to presume that the evidence VA
     destroyed was favorable to Mrs. Burns and estab-
     lished that she had “apparent entitlement to



     3   The Secretary agrees with Mrs. Burns that
 § 3.150(b) is not part of the VA’s statutory duty to assist.
 Appellee’s Br. 27. We agree with the parties on this point.
Case: 21-1878     Document: 38     Page: 7    Filed: 07/22/2022




 BURNS   v. MCDONOUGH                                        7



     [benefits].” As such, the VA had an obligation un-
     der § 3.150(b) to send her an application.
 Appellant’s Br. 19.
      Recognizing that the core issue in this case is whether,
 at the time of her husband’s death, Mrs. Burns had appar-
 ent entitlement to DIC benefits, the Secretary takes the po-
 sition that this is a factual matter that we lack jurisdiction
 to decide. Appellee’s Br. 14–15. In the alternative, the Sec-
 retary argues that, if we do reach the issue, we should af-
 firm the determination of the Board and the Veterans
 Court that, at the time of her husband’s death, Mrs. Burns
 did not have apparent entitlement to DIC benefits. Id. at
 15–18. Finally, the Secretary urges us to reject Mrs.
 Burns’s spoliation argument. Id. at 18–26.
     In reply, Mrs. Burns does not address the Secretary’s
 jurisdictional argument. Rather, urging us to apply the
 spoliation doctrine and thus apply an adverse inference
 against the Secretary, she contends that the record estab-
 lishes an apparent entitlement to DIC benefits as of the
 date of Mr. Burns’s death in November of 2000. Appellant’s
 Br. 13–17. Mrs. Burns thus urges us to reverse the Veter-
 ans Court’s affirmance of the Board’s denial of her CUE
 motion. Id.
                              IV
     We agree with the Secretary that we lack jurisdiction
 in this case. The question in the case is whether Mrs.
 Burns had apparent entitlement to benefits when she re-
 quested a burial flag in 2000. As seen above, the Board
 determined, based upon the facts before it (that Mr. Burns
 was not receiving benefits at the time of his death and that
 myocardial infarction was not added to 38 C.F.R. § 3.309(e)
 until 2010), that Mrs. Burns could not have had apparent
 entitlement to DIC benefits at the time of her husband’s
 death in 2000. In asking us to hold that the Board erred in
 its CUE determination, Mrs. Burns is asking us to resolve
Case: 21-1878    Document: 38       Page: 8   Filed: 07/22/2022




 8                                      BURNS   v. MCDONOUGH



 factual matters beyond our jurisdiction. See Wolfe v. Peake,
 281 F. App’x 993, 994–95 (Fed. Cir. 2008).
                        CONCLUSION
     For the foregoing reasons, we lack jurisdiction to adju-
 dicate Mrs. Burns’s appeal. The appeal is therefore dis-
 missed. 4
                        DISMISSED
                            COSTS
 No costs.




     4    Because we lack jurisdiction in this case, it is not
 necessary for us to address Mrs. Burns’s spoliation claims.
 We note, however, that even if we were to agree that an
 adverse presumption could apply in the context of VA pro-
 ceedings, see Jandreau v. Nicholson, 492 F.3d 1372, 1375
 (Fed. Cir. 2007); Cromer v. Nicholson, 455 F.3d 1346, 1350–
 51 (Fed. Cir. 2006), Mrs. Burns’s claim of spoliation would
 require us to address factual matters and/or the applica-
 tion of law to fact. These would include, e.g., whether the
 records were destroyed with a culpable state of mind and
 whether the destroyed records were relevant to Mrs.
 Burns’s claim. See Residential Funding Corp., 306 F.3d at
 107. Accordingly, even if the spoliation claim were
 properly before us, we would lack jurisdiction to adjudicate
 it.